DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 01/21/2020.
Claims 1-18 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and

(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:
A computer-implemented method for generating models, comprising: 
creating a generative shelled base, wherein the generative shelled base is a generatively generated and comprises a hollow computer-aided design (CAD) design;  5
creating, from the generative shelled base, a t-spline mid-surface shell; 
creating, from the t-spline mid-surface shell, a shell mesh model; 
creating, from the generative shelled base, a t-spline solid body; 
creating, from the t-spline solid body, an internal support structure; converting the internal support structure into a shell CAD geometry;  
10creating, from the shell CAD geometry, a support structure mid-surface shell of the internal support structure; 
combining the support structure mid-surface shell with the shell mesh model into a generative mid-surface mesh, wherein the generative-mid-surface mesh is utilized in a computer-aided engineering (CAE) crash simulation; and 
 15combining the generated shelled base with the shell CAD geometry into a generative shelled solid, wherein the generative shelled solid is utilized in an additive build simulation.
The limitation of “creating a generative shelled base, wherein the generative shelled base is a generatively generated and comprises a hollow computer-aided design (CAD) design;  5creating, from the generative shelled base, a t-spline mid-surface shell; creating, from the t-spline mid-surface shell, a shell mesh model; creating, from the generative shelled base, a t-spline solid body; creating, from the t-spline solid body, an internal support structure; converting the internal support structure into a shell CAD geometry;  10creating, from the shell CAD geometry, a support structure mid-surface shell of the internal support structure” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III).
The limitation of “combining the support structure mid-surface shell with the shell mesh model into a generative mid-surface mesh, wherein the generative-mid-surface mesh is utilized in a computer-aided engineering (CAE) crash simulation; and 15combining the generated shelled base with the shell CAD geometry into a generative shelled solid, wherein the generative shelled solid is utilized in an additive build simulation” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).
Further, the claim recites a “CAD” and “CAE”. The additional elements of “CAD” and “CAE” are recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
Under step 2A prong two, this judicial exception is not integrated into practical application because the additional claim limitations outside the abstract idea may be considered generic computer functions. In particular, the claim recites additional limitations: “CAD” and “CAE”.
This additional limitation must be considered individually and with the claims as a whole to determine if they integrate the judicial exception into a practical application. The additional elements of “CAD” and “CAE” are recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the 
Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered well understood, routine, and conventional. The additional elements of “CAD” and “CAE” are not significantly more because the court have found receiving data to be well, understood, routine, and conventional. 
The specification states at paragraph [0002]: “Crash simulations are used by automakers during computer-aided engineering (CAE) analysis for crashworthiness in the computer-aided design (CAD) process of modelling new cars and/or parts of cars. The CAE crash simulation process often includes executing the simulation/testing 15 using multiple variations of a particular 
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The limitations of: creating a generative design for a solid CAD design, wherein the creating the generative design comprises creating obstacles and applying boundary conditions with constraints;  23generating one or more outcomes based on the generative design, wherein the one or more outcomes: comprise a historical recipe for creating the generative design; and are based on stress forces that are applied to the generative design;  5analyzing the one or more outcomes and the generative design, wherein the analyzing comprises adding a t-spline to the historical recipe; calculating a safety factor for the generative design based on the historical recipe; and iterating the creating the generative design by adjusting the safety factor until 10an optimized generative shelled base is acquired, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). 

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation of creating the generative shelled base is performed by a solver that generates a t-spline of the generative shelled base in a uniform thickness, alone or 

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation of wherein the internal support structure comprises a cross, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation of acquiring an outer t-spline face from the generative shelled base; and offsetting the outer t-spline face by a defined thickness to create an inner surface resulting in the t-spline solid body, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). 

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation of acquiring an outer t-spline face from the generative shelled base; and 5offsetting the outer t-spline face by a defined thickness to create an inner 

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation of wherein the combining the mid-surface shell with the shell mesh model comprises a Boolean operation, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 8, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation of wherein the combining the generated shelled base with the shell CAD geometry comprises a Boolean operation, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 9, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The limitation of intersecting the internal support structure with a face of the shell mesh model; and deleting a portion of the internal support structure that extends 

With respect to claims 10-18, similar analysis as claims 1-9 applied.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "the generated" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Sheen et al (“Transformation of a thin-walled solid model into surface model via solid deflation” 2010, pgs. 720-730) teaches a solid model is assumed to be created by using air to inflate a shell that comprises the surface of the solid model (Abstract), the solid model itself can be converted into a degenerate solid model with zero thickness (Abstract), mid-surface model of thin walled parts are widely used for simulating the injection molding process…the mid-surface model is derived from a solid model off the part through the idealization process (pg. 
Tang et al (“Bidirectional Evolutionary Structural Optimization (BESO) based design method for lattice structure to be fabricated by additive manufacturing” 2015, pgs. 91-101) teaches set up FEA model, generate thickness list of lattice struts, apply all kinematic boundary constraints, loads, element properties, carrying out a linear static finite element analysis of the structure (pgs. 97-98), Fig. 18 illustrates generate initial thickness list, set boundary conditions, Finite element analysis, calculate maximum Von-Mises stress and PI index, calculate reduction volume, redistribute reduction volume, iterative, and select optimized result.
Sheen et al, Tang et al and other prior arts do not singularly or in combination disclose the limitations: “ combining the support structure mid-surface shell with the shell mesh model into a generative mid-surface mesh, wherein the generative-mid-surface mesh is utilized in a computer-aided engineering (CAE) crash simulation; and  15combining the generated shelled base with the shell CAD geometry into a generative shelled solid, wherein the generative shelled solid is utilized in an additive build simulation” as recited in claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571 272 2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148